Untermyer, J. (dissenting).
The question of the defendant’s negligence in parking its truck on the Bridge notwithstanding the signs which it maintained prohibiting such parking should, upon the conflicting testimony, have been submitted to the jury as an issue of fact. If the jury believed the testimony of the operator of the automobile concerning the manner in which the accident occurred then it could also reject the excuse for the parking of the *1049truck offered by the defendant’s witness Fideli. No question of contributory negligence was presented, since the persons injured were passengers in the car. The judgment should be reversed and a new trial ordered.